Citation Nr: 1642867	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-29 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from December 1968 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2015 the Veteran appeared before the undersigned and delivered sworn testimony via video conference hearing in Providence, Rhode Island.  

In April 2015, the Board remanded the claim for a TDIU for the Veteran's VA treatment records to be obtained and for the claim to be adjudicated in the first instance.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran has not had one disability ratable at 60 percent or more, or two or more disabilities with one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

2.  The evidence of record does not show the Veteran is unable to obtain or maintain substantial gainful activity due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice in a letter sent to the Veteran in April 2015.  

The April 2015 letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  38 C.F.R. § 4.114 (2016).  The April 2015 letter informed the Veteran of the criteria for obtaining a total disability rating due to individual unemployability.  The Veteran was also informed concerning the assignment of ratings and effective dates.  

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the current evaluation that the RO assigned, as well as TDIU.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, Social Security Administration records, and private medical records.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran has submitted private treatment records in support of his claim.  

An April 2015 Board remand directed VA to obtain the Veteran's VA treatment records and adjudicate the claim for IU in the first instance.  The Veteran's records were obtained from Providence VA Medical Center.  

In February 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the February 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and the VLJ conducted the hearing so as to elicit testimony from the Veteran with respect to the facts and applicable law.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2016).

The claim for IU was adjudicated in a January 2016 Supplemental Statement of the Case.  The Board finds that there has been substantial compliance with the April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

TDIU

The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

Throughout the claim period, the Veteran has not met the percentage requirements, as he is in receipt of service connection for PTSD, rated at 50 percent, tinnitus, rated at 10 percent, bilateral hearing loss at 0 percent, and right inguinal herniorrhaphy, rated at 0 percent.  The Board notes that the Veteran's Social Security Administration records indicate that he is considered disabled under their regulations as of December 13, 2009 due to chronic pulmonary insufficiency, a condition for which he is not service-connected.

As the Veteran does not meet the schedular criteria for a TDIU, the remaining issue is whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).  

Here, the Board finds that throughout the appellate period, the Veteran did not meet the schedular requirements for a TDIU and the evidence of record indicates that he became disabled due to chronic pulmonary insufficiency, a non-service connected disability.  The Veteran provided testimony at the February 2015 hearing before the undersigned that he took a demotion and later stopped working due to his symptoms of PTSD.  However, the Veteran also testified that he discontinued working because he was eligible to retire.  

The Board notes that the Veteran's Application for Disability Insurance Benefits dated August 2010 lists symptoms and limitations from his chronic pulmonary insufficiency as the primary disability that prevented him from working.  
Further, the Veteran's chronic pulmonary insufficiency was listed as the sole disability in SSA's Disability Determination Transmittal dated September 2010.  

A VA examination report dated March 2011 shows the Veteran reported full-time employment at VA from August 1983 to September 1989 and full-time employment with the U.S. Postal Service from September 1989 to October 2009 when he retired.

A VA examination report dated August 2013 indicated that the Veteran's PTSD manifested as an occupation and social impairment with reduced reliability and productivity, but there is no indication that it rendered him unemployable.

Based on the evidence, the Veteran is not unemployable solely due to service-connected disabilities, and in fact, the evidence suggests that his primary occupational impairment is his nonservice-connected pulmonary condition. Accordingly, referral to the Director of Compensation Service for consideration of an award of TDIU on an extraschedular basis is not warranted. 38 C.F.R. § 4.16(b) (2016).


ORDER

A total disability evaluation based upon individual unemployability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


